                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )     No. 1:10-cr-00003-SEB-DML
                                                 )
RAMONE MOCKABEE                                  )
  a/k/a MONE                                     )
  a/k/a SHORTY                                   )
  a/k/a RAYMONE MOCKABEE,                        ) -03
                                                 )
                            Defendant.           )

                                          ORDER

       Defendant Ramone Mockabee, represented here by counsel, moves under § 404(b)

of the First Step Act of 2018 (the “First Step Act”), Pub. L. No. 115-391, § 404, 132 Stat.

5194, 5222 (2018) for a reduction of his sentence from 240 months to 120 months,

which, if granted, would result in his immediate release, as well as a reduction in his

supervised release from 10 to 8 years. The government opposes the motion. For the

reasons detailed below, the motion [Dkt. 1497] is DENIED.

                                         Background

       Ten years ago, on January 27, 2010, Mr. Mockabee was charged by a superseding

indictment with conspiracy to distribute 50 grams or more of cocaine base (“crack” or

“crack cocaine”) and 5 kilograms or more of cocaine hydrochloride (“powder cocaine”),

in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count One); possession with intent to

distribute 5 grams or more of crack cocaine, in violation of 21 U.S.C. § 841(a)(1) (Count


                                             1
Seven); and being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(Count Eight). On August 24, 2010, the government filed a prior drug related felony

information, pursuant to 21 U.S.C. § 851(a)(1).

       Approximately three months thereafter, on December 29, 2010, Mr. Mockabee

filed a petition to enter a guilty plea, despite having entered into no plea agreement with

the government. At a hearing conducted on January 3, 2011, the Court accepted Mr.

Mockabee’s guilty plea on each count and ordered the preparation of a pre-sentence

investigation report for use at sentencing. A sentencing hearing occurred on May 31,

2011, and a judgment was entered against Mr. Mockabee on June 2, 2011, sentencing

him to 360 months imprisonment on each of Counts One and Seven, and 120 months on

Count Eight, all to be served concurrently for a total of 360 months. Mr. Mockabee was

ordered to serve 10 years of supervised release on Count One, 8 years on Count Seven,

and 3 years on Count Eight following his release, with each term running concurrently.

This sentence reflected a downward variance from the advisory guideline range of a life

term of imprisonment.

       On June 7, 2011, Mr. Mockabee filed a notice of appeal and, on October 9, 2014,

the Seventh Circuit Court of Appeals vacated his sentence and remanded his case for

resentencing. The presentence investigation report addendum prepared by the United

States Probation Office calculated Mr. Mockabee’s offense level as 35 and his criminal

history category was set at level II, which placed his sentencing guideline range at 188 to

235 months. However, the conviction on Count One, to wit, conspiracy to distribute 50

grams or more of crack and 5 kilograms or more of powder cocaine, subjected Mr.

                                             2
Mockabee to a statutory mandatory minimum 20-year sentence based on his prior felony

conviction. 1 Mr. Mockabee appeared before the District Court for resentencing on

December 9, 2014, and an amended judgment and commitment order was entered on

December 19, 2014, which imposed a 240 month term of imprisonment on each of

Counts One and Seven, and 120 months on Count Eight, all to be served concurrently.

His supervised release terms were not changed.

       On September 10, 2019, Mr. Mockabee, by counsel, filed the instant motion for a

reduced sentence under § 404(b) of the First Step Act of 2018, seeking a reduction from

240 months to 120 months. He also seeks a reduction in his supervised release from 10

to 8 years. Mr. Mockabee has been imprisoned since January 20, 2010.

                                        Legal Analysis

I.     Applicable Law

       In 2010, Congress enacted the Fair Sentencing Act of 2010, Pub. L. 111-220, 124

Stat. 2372 (2010), to address harsh sentencing disparities between crack cocaine offenses

and powder cocaine offenses resulting from what were deemed to be irrational and

“unjustified race-based differences” in federal sentencing between those two types of


1
  At the time of Mr. Mockabee’s offense, for Count One, an individual convicted of conspiracy
to distribute 50 grams or more of crack cocaine and 5 kilograms or more of powder cocaine had
a statutory range of 10 years to life imprisonment. 21 U.S.C. § 841(a)(1) (2009); 21 U.S.C. §
841(b)(1)(A) (2009); 21 U.S.C. § 846 (2009). However, if, as here, the offense was committed
after a prior felony conviction, the mandatory minimum sentence was 20 years. For Count
Seven, possession with intent to distribute 5 grams or more of crack cocaine carried a mandatory
minimum sentence of five years and a maximum sentence of 40 years. 21 U.S.C. § 841(a)(1)
(2009); 21 U.S.C. § 841(b)(1)(B) (2009). The mandatory minimum increased to 10 years with a
prior felony conviction. Finally, for Count Eight, the offense of felon in possession of a firearm
carried a statutory maximum of 10 years. 18 U.S.C. § 922(g)(1) (2009); 18 U.S.C. § 924(a)(2)
(2009).
                                                3
cases. Dorsey v. United States, 567 U.S. 260, 268–69 (2012). As relevant here, section 2

of the Fair Sentencing Act reduced the penalties for offenses involving crack cocaine by

increasing the threshold drug quantities required to trigger mandatory minimum

sentences under 21 U.S.C. § 841(b).

       For example, prior to the enactment of the Fair Sentencing Act, 21 U.S.C.

§ 841(b)(1)(A)(iii) provided for a sentencing range of 10 years to life, if the offense

involved “50 grams or more” of cocaine base with possible enhancement to 20 years to

life if there had been a prior felony drug conviction, or mandatory life if there had been

two prior felony drug convictions. Under current law, to fall within this sentencing

range, the offense must involve “280 grams or more” of cocaine base. § 841(b)(1)(A)(iii)

(2011). For offenses involving “28 grams or more,” but less than 280 grams of cocaine

base, 21 U.S.C. § 841(b)(1)(B)(iii) provides for a sentencing range of 5 to 40 years, with

a possible enhancement to 10 years to life where there has been a prior felony drug

conviction. For offenses involving less than 28 grams of crack cocaine, 21 U.S.C.

§ 841(b)(1)(C) provides for a sentencing range of up to 20 years, with possible

enhancement to up to 30 years with a prior felony drug conviction, but there is no

mandatory minimum sentence.

       Signed into law on December 21, 2018, the First Step Act makes retroactive the

Fair Sentencing Act of 2010’s reduction in the disparity between crack and powder

cocaine sentences. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 115th

Cong. § 404 (2018). Section 404 reads as follows:



                                              4
       (a) Definition of covered offense.—In this section, the term “covered
           offense” means a violation of a Federal criminal statute, the statutory
           penalties for which were modified by section 2 or 3 of the Fair Sentencing
           Act of 2010 (Public Law 111–220; 124 Stat. 2372), that was committed
           before August 3, 2010.

       (b) Defendants previously sentenced.—A court that imposed a sentence for
           a covered offense may, on motion of the defendant, the Director of the
           Bureau of Prisons, the attorney for the Government, or the court, impose
           a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of
           2010 (Public Law 111–220; 124 Stat. 2372) were in effect at the time the
           covered offense was committed.

       In other words, the First Step Act permits this Court to impose a reduced sentence

for certain offenses that were committed before August 3, 2010, in accordance with the

Fair Sentencing Act of 2010, if no such reduction was previously granted. §§ 404(b), (c).

       Mr. Mockabee hopes to benefit under these statutes based on the fact that two of

his offenses involved crack cocaine.

II.    Discussion

       Mr. Mockabee argues that he is eligible for a sentence reduction under the plain

language of the First Step Act because he “was convicted of a crack cocaine offense, was

sentenced when the pre-Fair Sentencing Act statutory penalties were in effect, and

continues to serve a sentence that has not been reduced to the post-Fair Sentencing Act

statutory penalties.” Dkt. 1497 at 4.

       The government opposes any reduction on the grounds that Mr. Mockabee’s

conviction does not qualify for relief under the First Step Act because he was convicted

of a multiple-object conspiracy that included powder cocaine and crack cocaine and the

statutory penalty for conspiracy to distribute five kilograms of powder cocaine was


                                             5
unchanged by the Fair Sentencing Act. Accordingly, the government argues that he is

ineligible for resentencing because he faces the same statutory mandatory minimum

sentence as he previously received based on the non-crack-cocaine drugs. See United

States v. Curb, No. 06 CR 324-31, 2019 WL 2017184, at *3 n.6 (N.D. Ill. May 7, 2019)

(observing that the quantity of heroin was sufficient to trigger the same mandatory

minimum even if the defendant had no involvement with crack cocaine).

       After careful review of the parties’ arguments and the relevant caselaw, we begin

by holding that Mr. Mockabee is eligible for relief under the First Step Act because he

was convicted of at least one “covered offense” which was committed prior to the

enactment of the Fair Sentencing Act of 2010 for which he has not previously sought

relief under § 404 or been denied relief “after a complete review of the motion on the

merits.” §§ 404(a), (c). The Act defines a “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of the

Fair Sentencing Act of 2010 ….” Public Law 111-220, 124 Stat. 2372. Although the

Seventh Circuit has yet to address the manner in which courts are to ascertain First Step

eligibility, “[n]early every district court considering the issue has interpreted the plain

language of the First Step Act, and held that it is ‘the statute of conviction, not actual

conduct, that controls eligibility under the First Step Act.” United States v. Cole, No.

1:09 CR 118, 2019 WL 3406872, at *3 (N.D. Ind. July 29, 2019) (collecting cases).

Thus, “under the plain language of Section 404, whether an offense is a ‘covered offense’

is determined by examining the statute that the defendant violated, and not the facts

admitted in a plea agreement or otherwise attributable to the defendant by judicial

                                               6
finding.” Id. (citations omitted). “So long as a defendant was convicted of ‘a

violation’—i.e., at least one violation—for which the penalties were modified by section

2 or 3 of the Fair Sentencing Act, he or she is eligible for relief.” United States v.

Richardson, No. 3:99-cr-264-8 (VAB), 2019 WL 4889280, at *6 (D. Conn. Oct. 3, 2019).

       Here, Mr. Mockabee pleaded guilty to Count One of the Indictment which charged

him with conspiracy to distribute 50 grams or more of crack cocaine and 5 kilograms of

powder cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Thus, Mr. Mockabee is

eligible for relief under the plain language of the First Step Act because the statutory

penalty for conspiracy to distribute 50 grams or more of crack cocaine was modified by

§ 2 of the Fair Sentencing Act and Count One therefore constitutes a “covered offense.” 2

       We, of course, acknowledge, as the government argues, that the conspiracy charge

also involved an amount of powder cocaine for which the statutory penalties were not

changed by the Fair Sentencing Act. However, as a dual-object conspiracy, this offense

“has two distinct parts, the crack cocaine portion and the powder cocaine portion.”

United States v. Roman, 3:06-cr-268 (JBA), 2019 WL 5727412, at *3 (D. Conn. Nov. 4,

2019). The plain language of the First Step Act “does not, on its face, restrict eligibility

to defendants who were only convicted of a singular violation of a federal criminal statute

whose penalties were modified by section 2 or section 3 of the Fair Sentencing Act.”




2
  Mr. Mockabee pled guilty to another crack cocaine offense in Count Seven for which the
statutory penalties were modified by the Fair Sentencing Act, which is also a “covered offense”
under the First Step Act. However, because the statutory mandatory minimum penalty
associated with the conspiracy charge drove Mr. Mockabee’s sentence, we follow the parties’
lead and focus our analysis here on that offense.
                                               7
Richardson, 2019 WL 4889280, at *6. We share the view of other district courts finding

that, in dual-object conspiracies involving crack and powder cocaine similar to that which

Mr. Mockabee pled guilty, “[i]gnoring the crack cocaine portion of [the] conviction in

favor of the powder cocaine portion would not serve the purpose of the Act.” United

States v. Medina, No. 3:05-cr-58 (SRU), 2019 WL 3769598, at *3 (D. Conn. July 17,

2019); accord Roman, 2019 WL 5727412, at *4. For these reasons, we hold that Mr.

Mockabee is eligible for relief under the First Step Act.

       Having found Mr. Mockabee eligible for First Step Act relief, we turn next to

consider what relief is available, if any. Mr. Mockabee contends that he is entitled to a

reduced sentence because it is clear from the transcripts of his plea and sentencing

hearings that it was the amount of crack cocaine that drove his sentence, not the powder,

and that he in fact contested the amount of powder cocaine attributed to him. The

government rejoins that, even if technically eligible for relief, Mr. Mockabee is not

entitled to a reduced sentence because he pled guilty to a conspiracy involving crack and

powder cocaine and the mandatory minimum penalty applicable to the powder cocaine

portion of Count One remains 20 years imprisonment due to the § 851 enhancement. 3




3
 The First Step Act “prospectively amended 21 U.S.C. § 841(b)(1)(A) and reduced the § 851
enhancement from twenty years to fifteen years.” Roman, 2019 WL 5727412, at *5 n.6 (citing
First Step Act of 2018, Pub. L. No. 115-391, § 401(a)(2)(A)(i), 132 Stat. 51945222 (2018).
Congress, however, “explicitly limited the application of this amendment to ‘any offense that
was committed before the date of enactment of this Act, if a sentence for the offense has not
been imposed as of such date of enactment,’ precluding application of this provision at a First
Step Act resentencing.” Id. (quoting First Step Act, § 401(c)).
                                                8
       We agree with the government’s analysis. Given Mr. Mockabee’s powder cocaine

conviction and his § 851 notice regarding a prior felony conviction, we are left without

any discretion to reduce his sentence below the previously imposed mandatory minimum.

See Roman, 2019 WL 3727412 at *4–5.

       The First Step Act authorizes a district court to impose a reduced sentence as if the

Fair Sentencing Act were in effect at the time the defendant’s offenses were committed.

See Pub. L. No. 115-391 § 404(b); United States v. Garrett, No. 1:03-cr-00062-SEB-

DML, 2019 WL 2603531, at *3. Here, the crack portion of Mr. Mockabee’s sentence is

now classified under the lesser offense of § 841(b)(1)(B), which, with a § 851 prior

felony conviction, imposes a mandatory minimum sentence of 10 years imprisonment.

However, it is undisputed that Mr. Mockabee was charged in the conjunctive, with

conspiring to distribute both crack and powder cocaine. Although he contested the

amount of powder cocaine attributable to him during his plea hearing, upon clarification

from the Court regarding the nature of a conspiracy charge, Mr. Mockabee ultimately

pled guilty to the offense as charged. Thus, the conviction for conspiring to distribute

five kilograms of powder cocaine, which remains classified as an offense under §

841(b)(1)(A), is still in effect for purposes of Mr. Mockabee’s First Step motion.

Because the government has not withdrawn the § 851 information, we lack discretion to

reduce Mr. Mockabee’s sentence below the statutory minimum of 20 years applicable to

the powder cocaine portion of his crime. Having determined that no change in his overall




                                             9
sentence is possible, despite being eligible for First Step Relief, Mr. Mockabee’s First

Step Act motion must be and is hereby DENIED.

       IT IS SO ORDERED.



        01/27/2020
Date: ________________________                   _______________________________
                                                 SARAH EVANS BARKER, JUDGE
                                                 United States District Court
                                                 Southern District of Indiana
Distribution:

Bradley A. Blackington
UNITED STATES ATTORNEY'S OFFICE
bradley.blackington@usdoj.gov

William H. Dazey, Jr.
INDIANA FEDERAL COMMUNITY DEFENDERS
bill.dazey@fd.org

Sara Varner
INDIANA FEDERAL COMMUNITY DEFENDERS
sara.varner@fd.org

Joe Howard Vaughn
UNITED STATES ATTORNEY'S OFFICE
joe.vaughn@usdoj.gov




                                            10
